Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on January 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: US 9,591,587 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Receipt is acknowledged of applicant’s amendment filed on January 21, 2022. Claim 21 has been cancelled. Claims 1-20 and 22 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kenneth S. Roberts on February 3, 2022.
The application has been amended as follows: 
Claim 15: The injector of claim 1, further comprising a neutralizer, wherein the neutralizer includes a plasma neutralizer based on a multi-cusp plasma confinement system with high field permanent magnets at the walls.
Claim 16: The injector of claim 15 wherein the neutralizer includes a photon neutralizer based on a cylindrical cavity with highly reflective walls and pumping with high efficiency lasers.
Claim 17: Cancelled

Claims 1-16, 18-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-16 and 18-20, applicant filed a Terminal Disclaimer to overcome the double patenting rejection set forth in the Non-Final Office action dates on October 1, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a negative ion-based beam injector wherein, along with the other claimed features, the pre-accelerator is an electrostatic multi aperture grid in the ion source, as recited in claim 1.
Regarding Claim 22, applicant filed a Terminal Disclaimer to overcome the double patenting rejection set forth in the Non-Final Office action dates on October 1, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a negative ion-based beam injector wherein, along with the other claimed features, internal walls of the plasma box and plasma drivers are maintainable at elevated temperatures of 150-200 C to prevent cesium accumulation on their surfaces, and an accelerator operably coupled to the ion source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896